Citation Nr: 1228077	
Decision Date: 08/15/12    Archive Date: 08/21/12

DOCKET NO.  07-19 489	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for meniscal tear, right knee, with arthritis.  

3.  Entitlement to service connection for a neurological disability of the right lower extremity.

4.  Entitlement to a combined rating in excess of 10 percent for left knee disability, to include propriety of the reduction of the rating for instability of the knee from 10 percent to 0 percent.

5.  Entitlement to an increase in the ratings for low back disability, currently assigned staged ratings of 20 percent prior to November 1, 2009; 10 percent from November 1, 2009 to March 28, 2011; and 40 percent from March 28, 2011, to include propriety of the reduction of the rating effective November 1, 2009. 

6.  Entitlement to a rating in excess of 10 percent for left L-5 radiculopathy.

7.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Michael J. Brown, Attorney at Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from November 1967 to September 1970.  The issue of service connection for a right knee disability is before the Board of Veterans' Appeals (Board) on appeal from an October 2006 rating decision (issued in November 2006) of the Philadelphia, Pennsylvania Department of Veterans Affairs (VA) Regional Office (RO).  The matter of the ratings for left knee disability is before the Board on appeal from an October 2006 rating decision (issued in November 2006), and a September 2009 rating decision that reduced the rating.  The issue of service connection for tinnitus is before the Board on appeal from a March 2008 rating decision of the Philadelphia VARO.  The matter of the ratings for low back disability is before the Board on appeal from a September 2009 rating decision that reduced the rating, and from a May 2011 rating decision, that granted increases for the back disability while the appeal was pending.  The issues of entitlement to a separate compensable rating for right radiculopathy and seeking a TDIU rating are before the Board on appeal from an April 2010 rating decision.  In January 2012, a Travel Board hearing was held before the undersigned; a transcript of the hearing is associated with the claims file.

The April 2010 rating decision discusses the tinnitus and right knee issues as petitions to reopen previously denied claims.  However, the Board finds that such characterizations are in error.  The current appeals seeking service connection for tinnitus and a right knee disability were pending at that time; no prior final rating decision denied service connection for these claimed disabilities.

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002) and the regulations implementing it apply in the instant case.  The Board is of the opinion that further development of the record is required to comply with VA's duty to assist the Veteran in the development of the facts pertinent to the claims currently on appeal.  See 38 C.F.R. § 3.159 (2011).

VA treatment records (including in September 2006 and in January 2011) note that the Veteran received private medical care from "outside PCPs" identified as Dr. Alan Lawit and Dr. Trotz at 40 Elm Ave, Woodbury Heights, NJ.  Additionally, the Veteran has submitted an October 2010 letter by Dr. Marcelli (discussing various pertinent medical matters) that is addressed to Christopher R. Trotz, M.D.  An August 2009 medical report from Dr. Hebela and an April 2009 report from Dr. Marcelli (among others) concerning relevant medical problems are copied to Dr. Alan Lawit at the address indicated above.  In addition, numerous other documents in the claims-file address or refer to Dr. Trotz or Dr. Lawit.  There does not appear to be a complete set of records from the Drs. Lawit and Trotz in the claims-file.  The available information indicates that they have been involved in the Veteran's medical care concerning relevant medical problems and during a key period pertinent to the issues on appeal.  Hence, the Board finds that pertinent private treatment records from Dr. Alan Lawit and Dr. Christopher R. Trotz remain outstanding.  Such records must be secured.  See 38 C.F.R. § 3.159(c)(1).  

The RO assisted the Veteran by obtaining medical records from Dr. Enrico Marcelli in February 1999 (in connection with an earlier claim).  When the RO received the Veteran's records in the possession of the Social Security Administration (SSA), an apparently complete (through the end of 2005) set of record from Dr. Marcelli was included.  Subsequent information in the claims file makes it clear that the Veteran has continued to receive pertinent treatment from Dr. Marcelli during the period pertinent to this appeal.  The only records added to the claims file corresponding to the period after 2005 have been a few documents submitted by the Veteran.  Information in the record suggests the Veteran's submissions do not represent complete records of pertinent treatment he received from Dr. Marcelli since 2005.  The records in the file (through 2005) show that the Veteran had been attending monthly (or more frequent) appointments with Dr. Marcelli for more than a year.  Since then he has submitted documents from Dr. Marcelli at various times which clearly evidence ongoing treatment through at least as recently as in October 2010; the claims-file contains essentially no documentation of treatment in 2006 or 2007, and a minimal reports from 2008, 2009, and 2010.  The Board notes that the Veteran identified ongoing treatment from Dr. Marcelli in 2007, including in a December 2007 VA Form 21-4142, but some confusion (possibly with regard to obtaining the correct office address) appears to have interfered with the effort to obtain updated records at that time.  In any event, the set of records from Dr. Marcelli for the period from the end of 2005 to be present appears to be incomplete; such records are needed for a complete disability picture, and must be sought.  

The RO also sought and received (in November 2007) from Dr. Steven Valentino medical records pertaining to treatment the Veteran received for spine disability.  The latest of the records then received an October 2007 report which concluded with an indication that the Veteran was scheduled to return to the office in three months or sooner.  Although the Veteran has since submitted some records from Dr. Valentino, it appears that the set of records in the claims-file is incomplete for the period after November 2007.  There are essentially no records corresponding to treatment from Dr. Valentino in 2008, and the records from that provider dated in 2009 consist of medical statements and a few treatment notes that include references to previous treatment in 2008 (a July 2009 treatment summary appears to refer to injections to treat back pain during visits in 2008 and 2009 that are otherwise undocumented in the claims-file).  [The Board also notes that the record indicates that the Veteran had treatment with Dr. Valentino earlier than the 2005 date listed in his VA Form 21-4142 pursuant to which records from 2005 through 2007 were obtained.  However, treatment records obtained from SSA include the Veteran's December 2003 initial consultation report from Dr. Valentino and otherwise appear to include a complete set of records from this provider through 2005.]  To ensure the evidentiary record is complete, pertinent treatment records from Dr. Valentino for the period after November 2007 must be sought.

A single May 2010 audiologic evaluation from Dr. P. Todd Rowan is of record and addresses the Veteran's contention that his tinnitus is due to his military service.  It is not clear whether this May 2010 report represents all treatment and evaluation the Veteran has received from this private medical provider.  The RO will have the opportunity to seek clarification from the Veteran as to the specific dates and providers of his private medical care pertaining to this issue.

At the January 2012 Board hearing, the Veteran's attorney explained his intention to have the Veteran undergo an evaluation of his service-connected left knee (and possibly other disabilities pertinent to this case) for the purposes of this appeal.  A March 2012 letter from the attorney explains that the Veteran was scheduled to see Dr. Steven Klein at a specified address "shortly" for such an examination pertinent to this appeal.  A May 2012 letter from the attorney indicates that there was a delay in obtaining the report from Dr. Klein because he was on vacation.  Although the letter expressed that the report would be submitted later that month, no subsequent correspondence has been received.  To the extent that the correspondence suggests that the Veteran underwent a pertinent evaluation with Dr. Klein, the report of which is outstanding, the RO will have the opportunity seek clarification from the Veteran and his attorney, and take any appropriate action to obtain such evidence.

In general, a number of other pertinent private medical care providers have been identified by the Veteran and the information in the claims-file.  Other than what is discussed above, the claims-file contains an apparently complete set of pertinent treatment records from the medical care providers of most apparent significance to this appeal (or certification of the unavailability of such records).  To the extent that certain other doctors are referenced in various pertinent medical reports, without a clear indication of their role in the Veteran's healthcare, the RO will have the opportunity to obtain clarification from the Veteran during the processing of this remand.  The Board observes that an August 2009 report by Dr. Hebela indicates that the Veteran was referred for pertinent treatment by "Dr. Khella."  Multiple pertinent medical reports (including an October 2005 report from Dr. Valentino) refer to or address Dr. Robert A. Provencher, D.O. at a specified address.  The RO will have the opportunity to determine whether these or any other doctors may possess outstanding private treatment records relevant to this appeal during the processing of this remand.

The Veteran is advised that where evidence (to include identifying information and releases for evidence) requested in connection with an original claim is not furnished within one year of the request, the claim is to be considered abandoned.  38 C.F.R. § 3.158(a).

The most recent records of VA treatment associated with the claims file are from May 2011.  As more recent VA treatment records are constructively of record and may contain information pertinent to the Veteran's claim, they must be secured.

Regarding the issue of service connection for tinnitus, the Board finds that a VA examination to secure an etiology opinion is necessary.  A May 2010 private medical statement from the Dr. P. Todd Rowan presents an opinion that the Veteran's tinnitus is probably related to noise exposure in the military.  However, this record does not address key factual elements of this determination, such as discussion of the Veteran's postservice occupational noise exposure.  The claims-file contains documentation of the Veteran's own testimony regarding postservice occupational noise exposure as well as information concerning the Veteran's duties in service; there is no indication that the author of the May 2010 opinion had access to the claims-file or was aware of this information.  The etiology opinion in support of the Veteran's claim relies on apparently incomplete factual data.  Hence, a VA examination addressing the etiology of the Veteran's tinnitus (that includes consideration of all pertinent data) is necessary.  

The Board also notes that the Veteran in sworn testimony in January 2012, the Veteran related that his tinnitus was first manifested during his military service (although prior statements of record may suggest otherwise).  As tinnitus is capable of lay observation (by the person experiencing it), the evidence of record suggests that he may have tinnitus that is related to his service.  The "low threshold" standard as to when an examination to secure a nexus opinion is required is arguably met, and development for such an examination is warranted.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).

Regarding service connection for a right knee disability, the Board finds that a new VA examination with an adequate rationale is warranted.  A September 2006 VA examination report addressed this issue with a medical opinion finding that the Veteran's right knee disability had "no relationship" to the service-connected left knee disability on the basis of a rationale citing that the Veteran's right knee problems reportedly began with a specific post-service injury.  The September 2006 opinion does not appear to present a fully adequate rationale.  The report appears to indicate that the right knee injury to which the disability is attributed occurred in 2000, but the report also notes that there had been evidence of "osteoarthritic change both sides" from 1998.  This opinion does not make clear the basis for the conclusion that the right knee injury "had absolutely nothing to do with" the left knee disability, and does not offer any clear basis permitting the Board to determine whether the Veteran's right knee disability may have been aggravated by the left knee disability.  The United States Court of Appeals for Veterans Claims has indicated that "not due to," "not caused by," or "not related to" a service-connected disability are insufficient to address the question of aggravation under 38 C.F.R. § 3.310(b).  See Allen, 7 Vet. App. at 449 ("[I]t is a big stretch of the English language to construe the phrase 'no etiological relationship between the veteran's service connected right knee arthritis and the subsequent onset of left knee and bilateral hip arthritis" as encompassing aggravation, especially considering the use of the word 'onset.'").  

Furthermore, the Board notes that in the time that has passed since the September 2006 VA examination report, the Veteran has established service connection for a low back disability as secondary to his service-connected left knee disability; an April 2007 VA examination report expressly found that the left knee disability caused "altered biomechanics" and "a significant limp that is causing undue pressure on the lower back."  This information is more recent than the last VA examination addressing the right knee issues, and the new information raises medical questions pertinent to this issue.  A VA examination that addresses such questions is necessary.

Regarding the issue of service connection for a neurological disability of the right lower extremity, the Board notes that a January 2011 VA examination report noted the Veteran's symptom complaints of pain radiating predominantly down the left leg and intermittently down the right leg.  The examiner noted on physical examination that there was diminished sensation in the L5 dermatomal patterns bilaterally and absent ankle reflexes (apparently bilaterally).  Although the examiner did note weakness of the tibialis anterior muscle only of the left side, it is not otherwise apparent why the examiner diagnosed "Mild left L5 radiculopathy" with no additional comment regarding the Veteran's right lower extremity symptoms and deficits.  Later, a March 2011 VA examination report indicates pertinent neurologic findings that appear somewhat inconsistent with the January 2011 VA examination report, but with the same findings for both lower extremities except for "L3 mild sensory radiculopathy left anterior thigh."  The March 2011 VA examination report does not otherwise discuss the neurology of the right lower extremity or the apparently significantly different findings of the January 2011 VA examination report.  Reconciliation of the discrepancy in the pertinent findings of these two VA examination reports and a clear opinion regarding whether or not the Veteran has neurological manifestations of his disc disease in the right lower extremity are necessary.

Regarding the ratings for low back disability, both at his March 2011 DRO hearing and in his January 2012 Travel Board hearing testimony, the Veteran briefly reported that he is experiencing incontinence that he believes is a neurological manifestation of his lumbar disc disease.  It does not appear that the Veteran reported such symptom on his most recent (January and March 2011) VA examinations pertinent to this issue on appeal.  Further development addressing his allegation is necessary.  The Board also notes that in the March 2011 hearing testimony the Veteran referred to bladder incontinence, while his January 2012 Board hearing testimony makes a new reference to "bowel" incontinence (although this may have possibly been n error per an exchange with his attorney), which does not appear to have been reported at any time prior to the most recent VA examination.  A new examination that sorts out the neurological manifestations of the low back disability is necessary.

Regarding the claim for TDIU, such matter is inextricably intertwined with the appeals seeking service connection and higher disability ratings; hence, consideration of the matter must be deferred pending resolution of those claims.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following:

1.  The RO should take appropriate steps to ensure that the Veteran has received all VCAA-mandated notice for each issue on appeal, and afford him and his attorney the opportunity to respond.

2.  The RO should ask the Veteran to identify any and all providers of evaluation and/or treatment he has received for his (a) tinnitus, (b) knee disabilities, (c) back disability, and (d) neurological disabilities of the lower extremities.  The RO must ask the Veteran to provide releases for complete records of all providers identified.

He must specifically provide releases for the complete records of any and all evaluations and/or treatment he received from (a) Dr. Alan Lawit and Dr. Christopher R. Trotz, (b) Dr. Enrico Marcelli [from 2006 to the present], and (c) Dr. Steven Valentino [from November 2007 to the present].

The RO should also specifically ask the Veteran to specify the range of dates during which he received any pertinent treatment for these disabilities from Dr. P. Todd Rowan, Dr. Khella, and Dr. Robert A. Provencher (whose names appear in pertinent medical records in the claims-file).

The RO should also solicit clarification from the Veteran or his representative as to whether any pertinent medical evaluation has been completed by Dr. Steven Klein, as discussed during the January 2012 Board hearing and in various subsequent correspondence.

If the records received pursuant to the request do not reflect inclusion of all records of consultation with/evaluation of the Veteran during the pertinent time periods, the provider must be asked to certify that no other records are available (with explanation why that is so).  If any provider does not respond, the Veteran should be so advised, and reminded that ultimately it is his responsibility to ensure that the private records (and/or clarification from the providers regarding nonexistence of any records sought) are received. 

3.  The RO should secure for association with the claims file updated records of any VA treatment the Veteran has received for the disabilities on appeal from May 2011 to the present.
4.  After the record is determined to be complete, the RO should arrange for the Veteran to be scheduled for an audiological evaluation to determine the etiology of his tinnitus.  The examiner must review the Veteran's claims file in conjunction with the examination.  Based on the foregoing and interview of the Veteran , the examiner should provide an opinion as to whether it is at least as likely as not (a 50 % or better probability) that the Veteran's tinnitus is related to his service, to include as due to noise exposure therein.  In answering this question, the examiner should discuss the available information concerning the Veteran's noise exposure in service as well as postservice noise exposure.  The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

5.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by an orthopedic specialist to determine the nature and likely etiology of his right knee disability, and in particular whether or not it is related to (was caused or aggravated by) his service-connected left knee disability.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record (specifically including the September 2006 and April 2007 VA examination reports with findings pertinent to the impact of the Veteran's left knee disability upon his biomechanics), the examiner should provide an opinion that responds to the following:

(a)  Please identify (by medical diagnosis) each of the Veteran's right knee disabilities.
(b)  As to each diagnosed right knee disability entity, is it at least as likely as not (a 50% or greater probability) that such disability was caused by his service-connected left knee disability.

(c)  As to each diagnosed right knee disability entity, is it at least as likely as not (a 50% or greater probability) that such disability was aggravated by (increased in severity due to) his service-connected left knee disability?  If the opinion is to the effect that service-connected disability did not cause, but aggravated, the right knee disability/disabilities, the examiner should also specify, so far as possible, the degree of right knee disability resulting from such aggravation.

The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

6.  After the record is determined to be complete, the RO should arrange for the Veteran to be examined by a neurologist to: (i) determine the nature and severity of all neurological manifestations of his service-connected lumbar disc disability and (ii) the current severity of his left lower extremity neurological manifestations of lumbar disc disease.  The Veteran's claims file (to include this remand) must be reviewed by the examiner in conjunction with the examination.  Based on examination of the Veteran and review of the record (specifically including the January 2011 and March 2011 VA examination reports with apparently differing findings pertinent to the Veteran's neurological function of the lower extremities), the examiner should opinions that respond to the following:

(a)  Please identify (by medical diagnosis) any neurological disabilities of the right leg (or expressly indicate so if none is found).  In answering this question, please specifically explain how any found neurological deficits for the right lower extremity support or fail to support a medical diagnosis (with attention to the January 2011 VA examination report that appears to show several of the same neurological deficits of the right lower extremity as found for the left).  Please also discuss the apparent discrepancies between the findings of January 2011 and March 2011VA examination reports.

(b)  As to each and every diagnosed neurological disability of the right leg, is it at least as likely as not (a 50% or greater probability) that such disability is a manifestation of his service-connected back/spinal disability.

(c)  Please describe the current severity of the Veteran's left lower extremity neurological manifestations of lumbar disc disease.  The examiner must have available a copy of the criteria in 38 C.F.R. § 4.124(a), and the findings reported must be given in sufficient detail for consideration of the criteria therein .

(d). Please indicate whether of not the Veteran has any further neurological manifestations of lumbar disc disease (and specifically any bladder of bowel incontinence), and if so describe in detail the functional impairment due to such neurological manifestations. 

The examiner must explain the rationale for all opinions, citing to any supporting factual data, and to include comment on any credibility issues raised by the record (i.e., by any conflicting reports).

7.  After the record has been determined to be complete, the RO should arrange for the Veteran to be examined by an orthopedic spine surgeon (or possibly neurologist in connection with the neurology examination for right leg disability discussed above) to determine the current severity of his service-connected low back disability.  The Veteran's claims file (including this remand) must be reviewed by the examiner in conjunction with the examination.  Any indicated tests or studies should be completed.  The findings reported should specifically include thoracolumbar ranges of motion and notation of whether the spine is ankylosed.  The examiner must specifically comment whether the lumbar spine disability has been manifested by incapacitating episodes (i.e., periods of bedrest prescribed by a physician), and if so, their duration (in terms of weeks in the past year).  Based on review of the claims file and findings reflecting the current nature and severity of the service connected disability, the examiner should opine whether or not any distinct current pathology/symptoms/functional impairment are due solely to intercurrent (and therefore are unrelated to the service connected low back disability) postservice injuries.  The examiner must, to the extent possible, distinguish any pathology/symptoms due to intercurrent injury from those attributed to the service-connected disability.  The examiner must explain the rationale for all opinions, to include comment on any credibility issues raised by the record (i.e., by conflicting reports).

8.  The RO must ensure that all medical examination reports and opinion reports comply with this remand and the questions presented in the request.  The RO must ensure that the examiners have access to any factual evidence that is not in the claims file but is found in Virtual VA.  If any report is insufficient, it must be returned to the examiner for corrective action.  The RO should then re-adjudicate the claims (the TDIU claim in light of the determinations on the other issues, and any further development indicated).  If any claim remains denied, the RO should issue an appropriate supplemental statement of the case and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  


_________________________________________________
George R. Senyk
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

